      Case: 3:21-cv-00022-JZ Doc #: 18 Filed: 01/25/21 1 of 9. PageID #: 303




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                            WESTERN DIVISION


United States of America,                )       Case No. 3:21-CV-00022
                                         )
                                         )       Hon. Jack Zouhary
                  Plaintiff,             )
                                         )       BRIEF IN OPPOSITION TO MOTION
                                         )       FOR PRELIMINARY INJUNCTION
     v.                                  )
                                         )       Richard M. Kerger (0015864)
                                         )       Kimberly A. Conklin (0074726)
Shaffer Pharmacy, Inc., et al.,          )       THE KERGER LAW FIRM, LLC
                                         )       4159 N. Holland-Sylvania Rd., Ste. 101
                                         )       Toledo, OH 43623
                 Defendant.              )       Telephone: (419) 255-5990
                                         )       Fax: (419) 255-5997
                                         )       Email: rkerger@kergerlaw.com
                                         )
                                         )       Counsel for Defendants
                                         )       Shaffer Pharmacy, Inc. and Thomas
                                         )       Tadsen
                                         )
                                         )       Charles M. Boss (0011436)
                                         )       BOSS & VITOU CO., LPA
                                         )       111 W. Dudley Street
                                         )       Maumee, OH 43537
                                         )       PH: 419-893-5555
                                         )       Fax: 419-893-2797
                                         )       cboss@bossvitou.com
                                         )
                                         )       Counsel for Defendant Wilson Bunton



                                     PREFACE


              The simplistic numeric approach taken by the Government does not

recognize why a particular provider or pharmacy may legitimately have a far higher

percentage of patients needing opioids than others.   First, there are many providers

who are afraid of opioids because of just what has happened here. Even if they operate
       Case: 3:21-cv-00022-JZ Doc #: 18 Filed: 01/25/21 2 of 9. PageID #: 304



legitimately, their businesses are at risk because of the perception. It is safer not to be

involved with opiates which tends to send patients to pharmacies who will take the risk.

Moreover, the reason people come to certain pain managers is not necessarily because

the provider is operating a “pill mill.” The physicians specializing in pain management

not surprisingly receive referrals of patients needing pain management from other

physicians.    If that pain management doctor does a good job, she will get more

referrals, and news of her effectiveness will spread to others. Accordingly she will

receive a disproportionate number of people who need opioids.


               The same is true for pharmacies. If a pharmacist develops expertise in

pain management and is able to assist doctors in developing appropriate treatments for

their patients, that pharmacist will receive more referrals of such patients. And they

typically will be patients who have a combination of circumstances that require fairly

aggressive pain management in order to ameliorate the condition the patient suffers.

Pure numbers are not the answer.


                                         DISCUSSION


               But to the task at hand. To begin, the purpose of a preliminary injunction is to

preserve the status quo, not grant the plaintiff affirmative relief on an interim basis. Blaylock v.

Cheker Oil Co., 547 F. 2d 962 (6th Cir. 1976) and Montgomery v. Carr, 848 F. Supp. 770 (S.D.

Ohio 1993). The injunctive relief sought here violates that principle.


               The test for evaluating a request for a preliminary injunction is clearly set out in

the jurisprudence of the Sixth Circuit. The district court is first is to consider whether a movant

has demonstrated a strong likelihood of success on the merits. Next the court should turn to

whether the movant would otherwise suffer irreparable injury. The third question is whether

the issuance of a preliminary injunction would cause substantial harm to others. The last issue
                                                 2
       Case: 3:21-cv-00022-JZ Doc #: 18 Filed: 01/25/21 3 of 9. PageID #: 305



is what is the impact on the public from the issuance of the injunction. Leary v. Daeschner, 228

F 3rd 729 (6th Cir. 2000); Damon’s Restaurant Inc. v. Eileen K Inc. et al., 461 F. Supp. 2d 607

(S. D. Ohio 2006); and Knapp v. Metropolitan Government of Nashville and Davidson County et

al., 2020 WL 510-6761 (M. D. Tennessee 2020) [a copy of which is attached]


               There is no danger of irreparable injury caused by lifting the Temporary

Restraining Order and denying the Request for a Preliminary Injunction. The Shaffer Pharmacy

two years ago began corrective action based on recommendations of its controlled substance

wholesalers, AmerisourceBergan and Cardinal. The pharmacy reduced the number of patients

served and accordingly went from 24% of patients receiving opioids to roughly 11%. It was not

because there were violations, but because the distributors were too concerned about being

investigated themselves that they could not run the risk for one little pharmacy in Toledo. As

the Court knows, in 2017 class actions were filed against all major distributors of opioids and

handled by Judge Dan Aaron Polster in Cleveland, leading to four companies paying a total of

$26 billion to resolve the claims. Both of Shaffer Pharmacy’s distributors were two of the four.


               As noted in the Declaration of Meredith Carter, Diversion Investigator, “(i)t is

common for legitimate pharmacies to have a ratio of approximately 20% of controlled to 80%

uncontrolled substances.” Declaration of Meredith Carter, ¶40. The Government’s Diversion

Investigator goes on to note that from January to April 2020, the Shaffer Pharmacy reported

21.1% controlled to 78.9% non-controlled substance. Declaration of Meredith Carter, ¶41. In

sum, Shaffer Pharmacy is now issuing prescriptions at the same rate as other pharamacies

considered totally legitimate by the Government’s expert.


               What the injunction would do would be to prevent Shaffer Pharmacy from filling

the legitimate needs of its patients.     As the Court will hear, the patients cited by the

Government’s experts as being “abusers” were honest, hard-working people engaged in

                                                3
       Case: 3:21-cv-00022-JZ Doc #: 18 Filed: 01/25/21 4 of 9. PageID #: 306



occupations which regularly inflicted serious trauma.       Still others were injured in horrific

automobile accidents. Their pain is exceptional and that is why they received the dosages they

did.


               In the absent of the indication of improper prescribing, the injunction should fail.

“The law does not require the doing of a futile act.” State of Ohio-Petitioner v. Herschel Roberts,

448 U.S. 56 (1980).




               The logic of this motion for a preliminary injunction also fails because it seems to

assume that the pharmacists are the initiators of the prescription process. They are not. The

physician of the patient initiates the process. She or he determines what medication would be

most appropriate. There is no question that the pharmacist has to evaluate the prescription to

see if it is appropriate from a pharmacological standpoint, but the diagnosis and course of

treatment is set by the physician. And here there have been no restrictions on them, just the

pharmacists who are an important part of the safety net but secondary to the doctors.


               As to the second questions, the injunctive relief so far has left many patients

without access to their pain medications. Some of them have been patients at Shaffer Pharmacy

for more than 40 years. The reality is that Shaffer Pharmacy had a pain management practice

open up in the same building as the pharmacy, roughly 50 feet from the door. Tom Tadsen, who

has operated the Pharmacy for 44 years, educated himself and his staff on what and how to

insure the safety of patients and comply with the controlled substance regulations. Other pain

management physicians heard about the good job Shaffer Pharmacy was doing and sent their

patients there. The pharmacists came to know the referring doctors and their practices. They

became confident that their physicians were not writing improper prescriptions.



                                                4
         Case: 3:21-cv-00022-JZ Doc #: 18 Filed: 01/25/21 5 of 9. PageID #: 307



               Only the doctors and the pharmacists have talked with the patients. It does not

appear that anyone from the Government has had any interaction with the actual patients. Nor

did they have any interaction with the owners of Shaffer Pharmacy. As noted, Tom Tadsen has

operated this pharmacy for over 40 years without incident. Likewise Dr. Wilson Bunton has

been there for five years and Mr. Tadsen will tell you he is one of the brightest pharmacists he

knows.


               The reality is that the injunction did not alleviate any of the patients’ pains. On

the contrary, the TRO, as will be pointed out, caused the patients’ access to their essential

medications has been cut off. Those men and women continue to hurt every day as they have in

the past, it is just that now they do not have access to the Shaffer Pharmacy to fill those scripts.

You will learn that having them tagged as patients who caused Shaffer Pharmacy to be shut

down because of the filling their prescriptions does not make them a desirable patient for other

pharmacies.


               It is significant that there is legitimate concern at the Federal level for the

tendency of others, including doctors and insurers, to stigmatize persons who need long-term

opioid care.   See Pain Management Best Practices, Final Report of a Committee of the

Department of Health and Human Services USA, a portion of which is attached as Exhibit 2.

The articles makes suggestions as to steps that can be taken to reduce the problem of

stigmatization. This is precisely the problem that was created for the legitimate patients of the

Shaffer Pharmacy when the Temporary Restraining Order in this case issued.


               There also is a concern here expressed by the Center for Disease Control and

Protection.    An immediate statement issued April 24, 2019, the CDC advised against

misapplication of the Guideline for Prescribing Opioids for Chronic Pain. For example, this

message states:

                                                 5
       Case: 3:21-cv-00022-JZ Doc #: 18 Filed: 01/25/21 6 of 9. PageID #: 308



               “Examples of misapplication include applying the guideline to
               patients in active cancer treatment, patients experiencing acute
               sickle cell cases or patients experiencing post-surgical pain.”



               It further cautions against:



               “The guideline does not support abrupt tapering or sudden
               discontinuance of opioids. These practices can result in severe
               opioid withdrawal symptoms including paint and psychological
               distress, and some patients might seek other sources of opioids. In
               addition, policies that mandate hard limits conflict with the
               Guideline’s emphasis on individualized assessment of the benefits
               and risks of opioids given the specific circumstances and unique
               needs of each patient. “

               The statement also observed the following:


               “The Guidelines state, when opioids are started a clinician should
               prescribe the lowest effective dosage. Clinicians should…avoid
               increasing dosage to a 90 MME/day or carefully justify a decision
               to titrate dosage to a 90 MME/day.” The recommendation
               statement does not suggest discontinuance of opioids already
               prescribed at higher dosages.” See Exhibit 3.

               To be sure, defendants are aware of the opioid crisis. This why they have chosen

to develop an expertise in that field to be sure they were doing their job properly. You will find

that many of their referring physicians have contracts with their opiate patients.            These

contracts require regular urine screenings and pill counts. The consequence of not honoring the

contract is that patient will be terminated by the doctor. The fact is that the pill counts are

performed by Shaffer Pharmacy. A pill count occurs from time to time when the referring

physician will want to make sure patients are taking their medications as ordered. The doctor

will notify the patient that he or she is to go to Shaffer Pharmacy with their pills that day and let

the pharmacist count the number of pills they have. It is done this way because the pharmacists

know what the pills look like and can determine if the pills being counted are in fact what is

prescribed. They then report the number of pills to the doctor who can decide whether the

utilization has been appropriate or not.
                                                 6
       Case: 3:21-cv-00022-JZ Doc #: 18 Filed: 01/25/21 7 of 9. PageID #: 309



               The two pharmacists certainly know of the opiate crisis, as noted, but they also

know that the majority of the problems come from street drugs, not from prescriptions. There is

no indication in anything filed by the Government that there is actual diversion going on,

meaning that patients are selling their drugs to somebody else.


               Moreover, the economic impact on Shaffer Pharmacy is devastating. It is not just

the pain meds that their patients buy. When they come in to get their pain medications, they

buy all their other medications and so the income from the opiates may be small but the impact

of the loss of those patients is staggering. It frankly threatens the existence of that pharmacy.


               The Government’s need for a TRO and now an injunction is hard to understand.

All the pharmacy’s purchases of drugs are monitored. Inventories are taken regularly by the

State and match up against what has been sold and what is left. So there cannot be any disposal

of drugs without a clear record. Second, as noted in the Government’s papers, the OARRS

system allows state regulators to monitor all of the opiate prescriptions written by Shaffer

Pharmacy. In short there is a trail which can easily be followed which is beyond the ability of

Shaffer Pharmacy to change. As to a point raised by the Government, the fact is that the

pharmacists at Shaffer Pharmacy review most of the patients’ OARRS report once a month, not

the required once a year.


               In another point not apparently known to the Government, the Shaffer Pharmacy

works to wean patients off their opiate medications if the physician wants that. They stock

opiates which are manufactured in such a way that they can only be taken orally as prescribed.

They are more expensive and many insurers will not pay for them but these versions cannot be

grounded up “to be shot in the arm or sniffed up the nose.”            They carry these specialty

formulations for just that reason.




                                                 7
       Case: 3:21-cv-00022-JZ Doc #: 18 Filed: 01/25/21 8 of 9. PageID #: 310



               When the evidence is all in, Defendants believe their operation of their pharmacy

will be shown to have been exemplary. Do they have more opiate sales than other area

pharmacies? Certainly. That is the business model they set up. In 2019, they had to change

their business model because there main distributor expressed concern about the volume of

opiates being sold. They did not match up against other pharmacies in the area. Mr. Tadsen

tried to explain to the distributor that it was a result of a conscious choice of a way to operate his

business. But the distributor reported that it had been sued 2,800 times in the previous year

over opiate use and it simply was not going to run the risk. It cut them off.


               Shaffer Pharmacy found another distributor who agreed to supply them but

asked that they reduce the number of patients they were serving and Shaffer did. In fact in 2020

it cut the number of patients being sold opiates in half. At present a little over 11% of the

customers are receiving opiate. That is not yet another reason that injunctive relief is simply not

necessary.


               Further proof that the TRO and injunction are not necessary comes from an

action filed by the Government on December 22, 2020 against Walmart and its 5,000

pharmacies. United States of America v. Walmart Inc., et al., 20-CV-1744, United States District

Court for the District of Delaware. The allegations of the 160 page complaint are quite similar

to those here, with the additional issue that Walmart also serves as its own distributor. Was

there any interim injunctive relief sought in that case - NO. All 5,000 pharmacies, including

three in Toledo, continue to distribute opiates just as they did before. There was never a break in

service. Perhaps Walmart is simply too big to be enjoined. But by putting the Shaffer Pharmacy

out of the opiate business, the result is that their patients will go to Walmart or to pharmacists

less skilled in handling pain medication and thus put themselves at a bigger risk.




                                                  8
       Case: 3:21-cv-00022-JZ Doc #: 18 Filed: 01/25/21 9 of 9. PageID #: 311



               Dr. Carl Gainor in his Declaration noted that some patients pay with cash for

some drugs while having insurance pay for the same drug. The explanation is simple and

certainly should have been known by Dr. Gainor. Many insurers limit the number of opioid

capsules they will provide each month for a patient.      Someone may need to take 90 opiate

products a day to be able to function and yet the insurance company will only pay for 60. The

alternative is for the patient to suffer or reach into his own pocket to pay cash for the remaining

30 needed to complete his care.


                                        CONCLUSION


               In balancing the harm to the Shaffer Pharmacy, its customers and the public, the

Government is causing them to suffer significantly with no real benefit from the issuance of

injunctive relief. Accordingly the request for a preliminary injunction should be denied.


                                             Respectfully submitted,


                                             /s/ Richard M. Kerger               ___
                                             Counsel for Defendants,
                                             Shaffer Pharmacy, Inc. and Thomas Tadsen


                                             /s/ Charles M. Boss                            ___
                                             Counsel for Defendant Wilson Bunton




                               CERTIFICATE OF SERVICE

               This is to certify that a copy of the foregoing has been electronically filed
this 21st day of January, 2021. Notice of this filing will be sent to all parties by operation
of the Court’s electronic filing system. Parties may access this filing through the Court’s
System.

                                             /s/ Charles M. Boss



                                                9
